Citation Nr: 0600881	
Decision Date: 01/11/06    Archive Date: 01/19/06

DOCKET NO.  03-46 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than June 25, 1996, 
for an award of service connection for post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Pappas, Counsel


INTRODUCTION

The veteran-appellant served on active duty from July 1967 to 
June 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Department of 
Veterans Affairs (VA) St. Petersburg, Florida, Regional 
Office (RO).  In a September 2000 rating decision, the RO 
implemented an August 2000 Board decision that had granted 
service connection for post-traumatic stress disorder, and 
assigned a 30 percent disability rating, effective from April 
29, 1998.  The veteran ultimately perfected an appeal as to 
the effective date assigned for that grant of benefits.  

In a December 2000 rating decision, the RO determined that a 
clear and unmistakable error had been made in the September 
2000 rating decision in assigning an effective date of April 
29, 1998.  The RO then assigned an effective date of June 25, 
1996, as the date for the award of service connection for 
post-traumatic stress disorder.  Since that correction is not 
considered the earliest date that could be assigned for the 
award, the case continued on appeal.  

When this matter was last before the Board in January 2005, 
it was remanded to the RO in order to afford the veteran a 
requested hearing before a member of the Board.  In May 2005, 
the veteran appeared at the RO for a travel Board hearing 
before the undersigned Veterans' Law Judge.  The transcript 
of that hearing has been associated with the claims file, and 
the case is now ready for appellate review.  


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and VA has satisfied the duty to notify 
the appellant of the law and regulations applicable to his 
claim and the evidence necessary to substantiate that claim.  

2.  In July 1992, the RO denied the appellant's claim of 
entitlement to service connection for post-traumatic stress 
disorder.  The veteran was notified of that decision in 
August 1992, but did not file a timely notice of disagreement 
within one year of such notice.  

3.  The appellant's reopened claim of entitlement to service 
connection for post-traumatic stress disorder was received by 
VA on June 25, 1996.  A Board decision dated August 9, 2000, 
found that new and material evidence had been received to 
reopen the previously denied claim, and granted service 
connection for post-traumatic stress disorder.  An effective 
date of June 25, 1996, was ultimately assigned by the RO as 
the effective date of that grant of service connection and 
the 30 percent disability evaluation assigned.  


CONCLUSION OF LAW

An effective date earlier than June 25, 1996, for the grant 
of service connection for post-traumatic stress disorder, is 
not warranted.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 
5107, 5108, 5110, 7105 (West 2002); 38 C.F.R. §§ 3.159, 
3.400(q)(ii), 20.1100 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking an effective date earlier than June 
25, 1996 for the grant of service connection for post-
traumatic stress disorder.  He alleges that when he had 
initially pursued his claim for service connection for post-
traumatic stress disorder in 1992, he was in continuous 
treatment for the disorder, but specifically remembers 
mailing a notice of disagreement to the initial denial of his 
claim.  He indicates that this notice of disagreement was 
apparently lost by VA, and believes that an earlier effective 
date should be awarded for the benefit.  

In the interest of clarity, the Board will initially address 
the matter of whether this case has been appropriately 
developed for appellate purposes.  Thereafter, the Board will 
analyze the appellant's claim.

VA's Duties to Notify and Assist the Claimant 

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2005).  VA is required to provide the claimant with notice 
of what information or evidence is to be provided by the 
Secretary and what information or evidence is to be provided 
by the claimant with respect to the information and evidence 
necessary to substantiate the claim for VA benefits.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Board finds that VA's enhanced duty to notify under the 
VCAA has been met.  In this regard, the Board notes that the 
RO or the Board provided the veteran with a copy of the 
September 2000 rating decision, December 2002 rating 
decision, December 2002 statement of the case, May 2004 Board 
remand and January 2005 Board remand.  These documents 
included a discussion of the facts of the claim, notification 
of the basis of the decision, and a summary of the evidence 
used to reach that decision.  The September 2003 statement of 
the case provided the veteran with notice of all the laws and 
regulations pertinent to his claim as well as the law and 
implementing regulations of the VCAA.  

Further, in correspondence dated in April 2003, the RO 
advised the veteran of VA's duties under the VCAA and the 
delegation of responsibility between VA and the veteran in 
procuring the evidence relevant to his claim, including which 
portion of the information and evidence was to be provided by 
the veteran and which portion VA would attempt to obtain on 
behalf of the veteran.  Quartuccio, 16 Vet. App. at 187.  The 
VCAA notice advised the veteran of what the evidence must 
show to establish entitlement to an earlier effective date 
for the grant of service connection.

During the course of this appeal, the United States Court of 
Appeals for Veterans Claims (Court) handed down Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  In 
Pelegrini II, the Court reaffirmed that the enhanced duty to 
notify provisions under the VCAA should be met prior to an 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on the claim.  In the instant appeal, the Board 
finds that any defect with respect to the timing of the VCAA 
notice requirement was harmless error.  In this case, the 
notice provided to the veteran in April 2003 was given 
following the first AOJ adjudication of the claim, but prior 
to the transfer and certification of the veteran's case to 
the Board.  Notwithstanding the timing of the notice, the 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices.  Therefore, to decide the appeal would not be 
prejudicial error to the veteran.

The Board also acknowledges that the April 2003 VCAA notice 
contained no specific request for the veteran to provide any 
evidence in the veteran's possession that pertained to the 
claim or something to the effect that the veteran give VA 
everything he had that pertained to his claim.  38 C.F.R. 
§ 3.159(b)(1) (2005).  A complying notice, however, need not 
necessarily use the exact language of the regulation so long 
as that notice properly conveys to a claimant the essence of 
the regulation.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  

Essentially, throughout the course of this appeal, the RO 
asked the veteran for all the information and evidence 
necessary to substantiate his claim-that is, evidence of the 
type that should be considered by VA in assessing his claim.  
A generalized request in the initial VCAA notice for any 
other evidence pertaining to the claim would have been 
superfluous and unlikely to lead to the submission of 
additional pertinent evidence.  The April 2003 notice did 
request that the veteran send to the RO any additional 
evidence he had or information describing the additional 
evidence.  Therefore, it can be concluded, based on the 
particular facts and circumstances of the case, the omission 
of the specific request for "any evidence in the claimant's 
possession that pertains to the claim" in the initial notice 
did not harm the veteran, and it would be legally proper to 
render a decision in the case without further notice under 
the regulation.  Id.

The Board concludes that the requirements of the notice 
provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.

In this case, as explained in detail below, the record is 
devoid of any evidence that the veteran had filed an earlier 
claim for service connection for post-traumatic stress 
disorder that had not been finally adjudicated.  The veteran 
has not made the RO or the Board aware of any other evidence 
relevant to his appeal that needs to be obtained.  It does 
not appear that there are any additional pertinent treatment 
records or administrative documents to be requested or 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claim of entitlement to an earlier 
effective date for the grant of service connection for post-
traumatic stress disorder.  Accordingly, the Board will 
proceed with appellate review.

Analysis

The appellant contends that he is entitled to retroactive 
service connection benefits earlier than June 25, 1996, based 
upon the establishment of service connection for post-
traumatic stress disorder.  He argues that these benefits 
should date back to November 1991, when he initially applied 
for service connection for a nervous disorder.  He argues 
that he had perfected an appeal at that time, and has 
continued to be treated for and seek service connection since 
that initial denial, and that he should be paid for the 
disability since that time.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002).  

In accordance with Title 38, United States Code, the 
effective date of an award based on an original claim, a 
claim reopened after final adjudication, or a claim for 
increase of compensation, dependency and indemnity 
compensation, or pension, shall be fixed pursuant to the 
facts found, but shall not be earlier than the date of 
receipt of application therefor.  See 38 U.S.C.A. § 5110(a) 
(West 2002); 38 C.F.R. § 3.400 (2005).

Applicable regulations provide that the effective date of a 
benefit based on new and material evidence other than service 
department records received after final disallowance of a 
claim for the benefit shall be the date of receipt of the new 
claim or the date entitlement arose, whichever is later.  See 
38 C.F.R. § 3.400(q)(1)(ii) (2005).  

In November 1991, the veteran filed a claim of entitlement to 
service connection for a "nervous disorder."  Based upon 
that claim, in a July 1992 rating decision, the RO denied the 
appellant's claim of entitlement to service connection for 
post-traumatic stress disorder.  The veteran was notified of 
that decision in August 1992, but did not file a timely 
notice of disagreement within one year of such notice, and it 
became final.  38 U.S.C.A. 7105 (West 1991); 38 C.F.R. §§ 
3.104, 20.302, 20.1103.  

Despite the finality of the prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2005).  

On June 25, 1996, the appellant submitted a new claim of 
entitlement to service connection for post-traumatic stress 
disorder.  In the context of that written claim, the 
appellant specifically requested that "reconsideration given 
for post-traumatic stress disorder."  

A Board decision dated August 9, 2000, found that new and 
material evidence had been received to reopen the previously 
denied claim, and granted service connection for post-
traumatic stress disorder.  In a September 2000 rating 
decision, the RO implemented the August 2000 Board decision, 
and assigned a 30 percent disability rating for post-
traumatic stress disorder, effective from April 29, 1998.  

In a December 2000 rating decision, the RO determined that a 
clear and unmistakable error had been made in the September 
2000 rating decision in assigning an effective date of April 
29, 1998.  The RO then assigned an effective date of June 25, 
1996, as the date for the award of service connection for 
post-traumatic stress disorder under the provision of 
38 C.F.R. § 3.400(q)(1)(ii).  The veteran ultimately 
perfected an appeal as to the effective date assigned for 
that grant of benefits.  

As noted previously, the effective date for a reopened claim 
of entitlement to service connection can be no earlier than 
the date the request to reopen the claim was filed.  See 38 
U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400(q)(1)(ii) 
(2003).  There is no provision in either the statute or the 
regulations that allows for an earlier effective date based 
on a reopened claim unless a clear and unmistakable error was 
committed in a prior decision, or unless the new and material 
evidence resulted from correction of military records.  See 
38 U.S.C.A. § 5110(i) (West 2002); 38 C.F.R. § 3.105 (2003).  
The provision regarding correction of military records is not 
applicable in this case, as there is no evidence that such 
correction had been requested or granted.  With respect to 
clear and unmistakable error in prior RO decisions, it is 
emphasized that a claim of clear and unmistakable error must 
be made with specificity and in accordance with the 
requirements for the filing of such a claim under the 
provisions of 38 C.F.R. § 3.105 (2005), which has not been 
done in this case.  

The Board is bound to apply applicable laws and regulations.  
See 38 U.S.C.A. § 7105 (West 2002).  The RO's decision in 
July 1992 on the issue of entitlement to service connection 
for post-traumatic stress disorder is, by law, final.  The 
effective date of the grant of service connection for post-
traumatic stress disorder cannot, by regulation, be earlier 
than the date of the appellant's new claim for the benefit 
filed after the final disallowance of his earlier claim.  See 
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(1)(ii) (2005).  

The veteran has asserted that he had filed a notice of 
disagreement to the July 1992 denial of his claim of 
entitlement to service connection for post-traumatic stress 
disorder because he had filed a notice of disagreement in 
response to the August 1992 notice of that denial.  He argues 
that the notice of disagreement that he had filed at that 
time had apparently been lost by the RO.  It is noted in that 
regard, that the RO has been unable to produce a document 
that could be construed as a notice of disagreement in 
response to the August 1992 notice of denial.  The principles 
of administrative regularity are dispositive in this case, 
standing for the presumption that the RO had done what it was 
procedurally charged with doing, in the absence of evidence 
to the contrary.  The veteran has presented no such evidence.  
Just as significantly, it is also noted that when the veteran 
filed his successful claim for service connection for post-
traumatic stress disorder in June 25, 1996, he specifically 
stated that he was seeking a reconsideration of his claim.  
This choice of language clearly belies his allegation that it 
was his belief that his claim from 1992 was a continuing one 
that was still under appeal.  The veteran gave no indication 
at the time that he had an ongoing appeal.  

Under the circumstances of this case, the record presents no 
basis under applicable laws and regulations to allow an 
effective date earlier than June 25, 1996, the date of 
receipt of the request to reopen a previously denied claim 
the disallowance of which had become final.  For that reason, 
the appellant's claim for an earlier effective date for the 
grant of service connection for post-traumatic stress 
disorder, must be denied.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
does not apply.  


ORDER

An effective date prior to June 25, 1996, for the grant of 
entitlement to service connection for post-traumatic stress 
disorder, is denied.



	                        
____________________________________________
	BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


